United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 97-3270EA
                                    _____________

Ray Antwane Higgins,                    *
                                        *
                    Appellant,          * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Arkansas.
                                        *
City of Little Rock; Louie Caudell,     *       [UNPUBLISHED]
Chief of Police; John Does,             *
                                        *
                    Appellees.          *
                                  _____________

                             Submitted: March 19, 1998
                                 Filed: March 26, 1998
                                  _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

        Ray Antwane Higgins brought this 42 U.S.C. § 1983 action against the City of
Little Rock (City), police chief Louie Caudell, and a number of John Does. He claims
his arrest by Little Rock police officers violated his constitutional rights, and the City
and Caudell failed adequately to train and supervise the officers. The district court
granted summary judgment in favor of the City and Caudell. Higgins appeals, and we
affirm.
       We do not believe the district court abused its discretion in denying Higgins's
second and third motions to amend his complaint to reflect the true names of the John
Does. See Sanders v. Clemco Indus., 823 F.2d 214, 216 (8th Cir. 1987) (standard of
review). We also conclude the district court did not abuse its discretion in deciding the
matter was ripe for summary judgment, despite Higgins's plea for additional discovery.
See Dulany v. Carnahan, 132 F.3d 1234, 1238 (8th Cir. 1997) (standard of review;
non-movant asserting need for further discovery must "show what specific facts further
discovery might unveil"). Finally, the district court's grant of summary judgment was
proper because Higgins's conclusory affidavits and pleadings were insufficient to
withstand summary judgment. See Fed. R. Civ. P. 56(e); City of Canton v. Harris, 489
U.S. 378, 388-90 (1989) (municipal liability for failure to train or supervise); Andrews
v. Fowler, 98 F.3d 1069, 1078 (8th Cir. 1996) (individual liability for supervisor's
failure to train or supervise).

      Accordingly, we affirm the district court's judgment and deny as moot Higgins's
motion for appointment of counsel.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-